DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed March 03, 2022.
The previous objection to the specification is maintained.  Although Applicant has made an amendment, the claims are directed to plural methods and devices.  
Response to Arguments
Applicant’s arguments, see Remarks, filed March 03, 2022, with respect to the rejection(s) of claim(s) 1-3, 8-10, 15-20 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2016173239 A1.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RESOURCE ALLOCATION METHODS AND DEVICES.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-3, 8-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "Increased PUSCH spectral efficiency", 3GPP DRAFT; R1-1720420, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369983 (“Qualcomm”) [provided by Applicant] in view of WO 2016173239 A1 to LUO et al. (“Luo”) [Examiner cites from attached English translation].

As to claim 1, Qualcomm discloses a resource allocation method, comprising: 
determining, by a network device, a downlink control information, wherein

the downlink control information comprises a resource allocation information, and the resource allocation information indicates a resource allocated to a terminal device; (see section 2.2, note DCI) 
sending, by the network device, the downlink control information to the terminal device (see section 2.2, first sentence); and 


Qualcomm does not expressly disclose the resource allocation information comprises five bits or six bits that indicate a resource allocated to a terminal device wherein the resource allocated to the terminal device is determined using a mapping relationship between a state of the five bits or the six bits and an index of an allocated resource.
Luo discloses at page 20: FIG. 5 can be used as a complete sub-resource indication information.  The AID needs to occupy 11 bits. If the CRC needs to be scrambled, the CRC needs to occupy 8 bits.  The index of the domain resource allocation table may occupy 4 bits according to different bandwidths of the WLAN system, or 5 bits, or 6 bits, or 7 bits, i.e. the state of five or six bits is that they are occupied by the index, which is also a mapping.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the resource allocation table of Luo into
the invention of Qualcomm. The suggestion/motivation would have been to have a resource indication method and apparatus for a WLAN system (Luo, page 2).  Including the resource allocation table of Luo into the invention of Qualcomm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Luo.


the resource allocation information comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
  bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband , 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink resource blocks (RBs) corresponding to a system bandwidth, 
    PNG
    media_image3.png
    26
    25
    media_image3.png
    Greyscale
represents rounding up, and 
    PNG
    media_image4.png
    32
    22
    media_image4.png
    Greyscale
represents rounding down; (Qualcomm, see section 2.2: note the reference to the narrowband resource indicator of DCI format 6-0B which corresponds to the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits - see definition in D2, section 
5.3.3.1 .11) 
and

the resource allocation information comprises the five bits (Luo, page 20), and the five bits have 32 bit states (Qualcomm, see section 2.2, Table 1 ), 
wherein the 32 bit states comprise six bit states, and each of the six bit states indicates that one resource block in the narrowband is allocated to the terminal device; (Qualcomm, see section 2.2, Table 1, third line, states 24-29) 
wherein
the 32 bit states further comprise two bit states, and each of the two bit states indicates that two resource blocks in the narrowband are allocated to the terminal device; (Qualcomm, see section 2.2, Table 1, fourth line, states 30, 31) 


wherein the 32 bit states comprise 16 bit states, each of the 16 bit states indicates that three subcarriers in a physical resource block x are allocated to the terminal device (Qualcomm, see section 2.2, Table 1, second line, states 0-15), and the physical resource block x is one of the four physical resource blocks configured by using the higher layer signaling (Qualcomm, see section 2.2: "It is also possible to make the number of resource units configurable by RRC signaling.", "The sub-PRB allocation is restricted to the first 4 PRBs in the narrowband"), or any combination thereof.  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 3, Qualcomm and Luo further discloses the method according to claim 1, wherein the resource allocation information comprises the five bits (Luo, page 20), and the five bits have 32 bit states  (Qualcomm, see section 2.2, Table 1 ), wherein the 32 bit states comprise six bit states  (Qualcomm, see section 2.2, Table 1, third line, states 24-29) 

    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband, and each of the six bit states indicates that one resource block in the narrowband is allocated to user equipment  (Qualcomm, see section 2.2, Table 1, third line, states 24-29);
 wherein the 32 bit states comprise two bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband, and each of the two bit states indicates that two resource blocks in the narrowband are allocated to the user equipment (Qualcomm, see section 2.2, Table 1, fourth line, states 30, 31); 

wherein the 32 bit states comprise eight bit states, each of the eight bit states indicates that six subcarriers in a physical resource block m are allocated to the user equipment, the physical resource block m is one of four physical resource blocks configured by using higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits are set to all ones or all zeros; 

    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros, or any combination thereof; 
and 
    PNG
    media_image5.png
    34
    37
    media_image5.png
    Greyscale
represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and 
    PNG
    media_image6.png
    32
    29
    media_image6.png
    Greyscale
represents rounding down (Qualcomm, see section 2.2: note the reference to the narrowband resource indicator of DCI format 6-0B which corresponds to the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits).  In addition, the same suggestion/motivation of claim 1 applies.

As to claims 8-10, see similar rejections to claims 1-3, respectively.
As to claims 15-17, see similar rejections to claims 1-3, respectively.  It is known in the art and also implicit from the reference that the eNB performing uplink and downlink communication (sections 1, section 2.3 of Qualcomm) has a transmitter and receiver (i.e. transceiver) and a processor to operate.  See also Luo at page 27, which discloses access point with a processor and transmitter.
As to claims 18-20, see similar rejections to claims 8-10, respectively.    It is known in the art and also implicit from the reference that the UE performing uplink and .
Claims 4-7, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "Increased PUSCH spectral efficiency", 3GPP DRAFT; R1-1720420, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369983 (“Qualcomm”) [provided by Applicant] in view of WO 2016173239 A1 to LUO et al. (“Luo”) [Examiner cites from attached English translation] and in further view of QUALCOMM INCORPORATED: "Increased PUSCH spectral efficiency", 3GPP DRAFT; R1-1718138 INCREASED PUSCH SPECTRAL EFFICIENCY, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE,
vol. RAN WG1, no. Prague, Czechia ;20171009 - 20171013 8 October 2017 (2017-10-08), XP051341320 (“Qualcomm2”) [provided by Applicant].



    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband, 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink resource blocks (RBs) corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (Qualcomm, see section 2.2: note the reference to the narrowband resource indicator of DCI format 6-0B which corresponds to the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits) and the resource allocation information comprises the six bits (Luo, page 20).
Qualcomm and Luo does not expressly disclose and the six bits have 64 bit states, wherein the 64 bit states comprise six bit states, and each of the six bit states indicates that one resource block in the narrowband is allocated to user equipment; wherein the 64 bit states comprise two bit states, and each of the two bit states indicates that two resource blocks in the narrowband are allocated to the user equipment; wherein the 64 bit states comprise 12 bit states, each of the 12 bit states indicates that six subcarriers in a physical resource block k are allocated to the user equipment, and the physical resource block k is a resource block in the narrowband; wherein the 64 bit states comprise 24 bit states, each of the 24 bit states indicates that three subcarriers in a physical resource block p are allocated to the user equipment, 
Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states, states 24-35 are mapped to 12 bit states, and section 2.2 at the second paragraph discloses RRC, states 0-23 discloses 24 bit states.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm and Luo. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm and Luo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.

As to claim 5, Qualcomm and Luo further discloses 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 at section 2.2 and 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (Qualcomm, see section 2.2), wherein the resource allocation information further comprises the six bits (Luo, page 20).
Qualcomm and Luo does not expressly disclose the method according to claim 1, and the six bits have 64 bit states, wherein the 64 bit states comprise six bit states, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, and each of the six bit states indicates that one resource block in the narrowband is allocated to user equipment; wherein the 64 bit states comprise two bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, and each of the two bit states indicates that two resource blocks in the narrowband are allocated to the user equipment; wherein the 64 bit states comprise 12 bit states, each of the 12 bit states indicates that six subcarriers in a physical resource block k are allocated to the user equipment, the physical resource block k is one of six physical resource blocks configured by using higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits are set to all ones or all zeros; wherein the 64 bit states comprise 24 bit states, each of the 24 bit states indicates that three subcarriers in a physical resource block y are allocated to the user equipment, the physical resource block y is one of the six physical resource blocks configured by using the higher layer signaling, the resource allocation information 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros, or any combination thereof. 

Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm and Luo. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm and Luo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.
As to claim 6, Qualcomm and Luo further discloses the method according to claim 1, wherein the resource allocation information comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (Qualcomm, see section 2.2) and the resource allocation information further comprises the six bits (Luo, page 20).

Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states, states 24-35 are mapped to 12 bit states, and section 2.2 at the second paragraph discloses RRC, states 0-23 discloses 24 bit states.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm and Luo. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm and Luo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.

    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (Qualcomm, see section 2.2) wherein the resource allocation information comprises six bits (Luo, page 20).
Qualcomm and Luo does not expressly disclose the method according to claim 1, and the six bits have 64 bit states, wherein the 64 bit states comprise 21 bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, and the 21 bit states indicate, to user equipment, a resource allocation granularity of one resource block and resource allocation in the narrowband; wherein the 64 bit states comprise 12 bit states, each of the 12 bit states indicates that six subcarriers in a physical resource block k are allocated to the user equipment, the physical resource block k is one of six physical resource blocks configured by using higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the  
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros; wherein the 64 bit states comprise 24 bit states, each of the 24 bit states indicates that three subcarriers in a physical resource block y are allocated to the user equipment, the physical resource block y is one of the six physical resource blocks configured by using the higher layer signaling, the resource allocation information further comprises
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros, or any combination thereof.
Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states, states 24-35 are mapped to 12 bit states, and section 2.2 at the second paragraph discloses RRC, states 0-23 discloses 24 bit states.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm and Luo. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm and Luo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.
As to claims 11-14, see similar rejections to claims 4-7, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463